Citation Nr: 0013937	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95 - 09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for a chronic upper 
respiratory disorder, including sinusitis.

Entitlement to service connection for heart disease, 
including hypertension and
chest pain.

Entitlement to service connection for back disability, 
including arthritis.

Entitlement to service connection for a bilateral knee 
disability, including arthritis.

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served in several State Air National Guard 
organizations from February 1956 to February 1963, from 
December 1963 to February 1967, and from June 1975 to reserve 
retirement in May 1993, including inactive duty training on 
July 28, 1990.  The veteran also served on active duty from 
January 2, 1991, to July 24, 1991, including verified service 
from January 15, 1991, to June 29, 1991, in the Southwest 
Asia theater of operations during the Persian Gulf War .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This case was previously before the Board in April 1997, and 
was Remanded to the RO for additional development of the 
evidence, to include obtaining current VA pulmonary and 
cardiovascular examinations of the veteran, with medical 
opinions as to whether the veteran's hypertension shown in 
1987, in 1988, and in 1990, prior to the veteran's service in 
Southwest Asia, was aggravated during such service.  Further, 
the RO was asked to make additional efforts to obtain the 
veteran's complete service medical records, particularly his 
service entrance examination and his service separation 
examination from his period of active service, from the 
National Personnel Records Center; from Headquarters, ARPC, 
Denver, Colorado 80280-5000; from his State National Guard 
authority; from the 122 Tactical Hospital, Indiana Air 
National Guard, Fort Wayne MAP, Indiana 46809-5000; and from 
the veteran.  

At a personal hearing held in September 1994 before an RO 
Hearing Officer, the issues on appeal were limited to service 
connection for an acquired psychiatric disability, including 
PTSD; for bilateral defective hearing; for an upper 
respiratory disability, including sinusitis; for heart 
disease with hypertension and chest pains; for a back 
disability, including arthritis; and for a bilateral knee 
disability, including arthritis.  The Board further notes 
that those were the only issues addressed in the veteran's 
March 1999 Substantive Appeal (VA Form 9), in the Statement 
of Accredited Representative (VA Form 646), received in March 
1995, and in the veteran's January 2000 Statement in Support 
of Claim (VA Form 21-4138), which identified the issues on 
appeal.  

While this case was in remand status, a rating decision of 
September 1999 granted service connection for post-traumatic 
stress disorder (PTSD) with anxiety and depression, 
constituting a complete grant of the appeal for service 
connection for an acquired psychiatric disability, including 
PTSD.  The Board limits its consideration herein to the 
issues stated on the title page of this decision.  The 
actions requested on remand have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The claim for service connection for a chronic 
respiratory disorder, including sinusitis, is not plausible 
because that condition was not shown during active service, 
is not currently demonstrated or diagnosed by competent 
medical evidence, including on recent VA respiratory 
examination, and the veteran has denied any current breathing 
problem, lung condition, shortness of breath, easy 
fatigability, asthma, or residual respiratory condition.  

2.  Each of the remaining disabilities at issue has an 
established current medical diagnosis and none constitutes an 
undiagnosed illness due to the veteran's Gulf War service, as 
contemplated under the provisions of  38 U.S.C.A. §§ 1117 
(West 1991);  38 C.F.R. §§ 3.317 (1999). 

3.  The claims for service connection for a chronic 
respiratory disorder, including sinusitis; for bilateral 
defective hearing; for heart disease, including hypertension 
and chest pain; for back disability, including arthritis; and 
for a bilateral knee disability, including arthritis, are not 
plausible because there is no satisfactory lay or medical 
evidence demonstrating or diagnosing those disabilities 
during active service or within any applicable presumptive 
period, and no competent medical evidence has been submitted 
establishing a nexus between those conditions, hypertension, 
or bilateral defective hearing and the veteran's period of 
active service.  

3.  Hypertension was clinically demonstrated and diagnosed in 
the veteran in June 1987 and in March 1990, prior to entering 
into active service; no chronic increase in the severity of 
that condition was shown during active service or within the 
initial postservice year. 

4.  Bilateral defective hearing was clinically demonstrated 
and diagnosed in June 1983, many years prior to the veteran's 
period of active service; audiometric testing conducted in 
October 1991 revealed lower [improved] auditory thresholds at 
all levels between 500 Hertz and 6000 Hertz, bilaterally, 
than on previous audiometric testing conducted in March 1987, 
establishing that the bilateral defective hearing diagnosed 
prior to active service was not aggravated or worsened during 
active service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic 
respiratory disorder, including sinusitis, is not well 
grounded because that condition was not shown during active 
service, is not currently demonstrated or diagnosed by 
competent medical evidence, including on recent VA 
respiratory examination, and the veteran has denied any 
current breathing problem, lung condition, shortness of 
breath, easy fatigability, asthma, or residual respiratory 
condition.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996). 

2.  As each of the remaining disabilities at issue has an 
established current medical diagnosis, and none constitutes 
an undiagnosed illness due to the veteran's Gulf War service, 
the provisions of  38 U.S.C.A. §§ 1117 (West 1991) and  
38 C.F.R. §§ 3.317 (1999) are inapplicable to those claims.  
38 U.S.C.A. §§ 1117 (West 1991);  38 C.F.R. § 3.317 (1999). 

3.  The claims for service connection for bilateral defective 
hearing; for heart disease, including chest pain; for back 
disability, including arthritis; and for a bilateral knee 
disability, including arthritis, are not plausible because 
there is no satisfactory lay or medical evidence 
demonstrating or diagnosing those disabilities during active 
service, on active or inactive duty for training, or during 
any applicable presumptive period, and no competent medical 
evidence has been submitted establishing a nexus between 
hypertension, bilateral defective hearing, or any of the 
disabilities at issue and the veteran's period of active 
service, any period of active or inactive duty for training, 
or any applicable presumptive period.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1111, 1112, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza v. Brown,  7 
Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. 
Cir. 1996). 

3.  Hypertension clearly and unmistakably preexisted entry 
into active service, thereby rebutting the presumption of 
soundness at entry; that disability underwent no chronic 
increase in severity during the veteran's period of active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1153, 
5107(a) (West 1991),  38 C.F.R. §§ 3.301, 3.306 (1999). 

4.  Bilateral defective hearing clearly and unmistakably 
preexisted active service , thereby rebutting the presumption 
of soundness at entry; that disability underwent no chronic 
increase in severity during active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.301, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the Claims for Service Connection for a Chronic 
Respiratory Disorder, including Sinusitis; for Bilateral 
Defective Hearing; for Heart Disease, including Hypertension 
and Chest Pain; for Back Disability, including Arthritis; and 
for a Bilateral Knee Disability, including Arthritis, are 
Well Grounded.

The Board must determine whether the veteran has submitted 
evidence of well-grounded claims of entitlement to service 
connection for the disabilities at issue on a direct or 
presumptive basis.  If he has not, his appeal must fail, and 
VA is not obligated to assist him in the development of the 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claims of entitlement to service connection for a 
chronic upper respiratory disorder including sinusitis; for 
bilateral defective hearing; for heart disease with 
hypertension and chest pain; for back disability, including 
arthritis; and for bilateral knee disability, including 
arthritis, are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  see Grottveit, 5 Vet. App. at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, 1 Vet. App. at 
80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a chronic upper 
respiratory disorder including sinusitis; for bilateral 
defective hearing; for heart disease with hypertension and 
chest pain; for back disability, including arthritis; and for 
a bilateral knee disability, including arthritis, because it 
did not take into account or properly weigh the medical and 
other evidence of record.  It is contended that his back 
disability, including arthritis, was incurred on July 29, 
1990, while on weekend active duty for training with the 
Indiana Air National Guard; that each of the other 
disabilities at issue was incurred or aggravated during the 
veteran's Persian Gulf War service during Operation Desert 
Storm/Shield; and that he could not rule out exposure to 
chemicals from a munitions dump explosion as the cause of his 
cardiac, cardiovascular, and hypertension problems, his upper 
respiratory and sinusitis complaints, and his arthritis of 
the knees.  

A well-grounded claim for compensation under  38 U.S.C. 
§ 1117(a) and  38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  With respect 
to the second and fourth elements, evidence that the illness 
is "undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  

In this case, each of the disabilities at issue and the 
attendant symptomatology has been clinically demonstrated, 
identified, and diagnosed by competent medical evidence, 
except for a chronic respiratory disorder, including 
sinusitis. Accordingly, the requirement of item (2) that 
there be manifestations of one or more signs or symptoms of 
undiagnosed illness are not met with respect to those issues, 
and those claims are not well grounded under the provisions 
of  38 U.S.C. § 1117(a) and  38 C.F.R. § 3.317.  For that 
reason, the veteran's claims for service connection for those 
disabilities as undiagnosed illnesses claimed to result from 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War are not plausible, and are not 
well grounded.  38 U.S.C. § 1117(a) (West 1991);  38 C.F.R. 
§ 3.317 (1999);  VAOPGCPREC 4-99 (May 3, 1999).  

With respect to the issue of service connection for a chronic 
respiratory disorder, including sinusitis, the Board finds 
that the medical evidence of record is silent for objective 
clinical findings, X-rays or pulmonary function tests 
demonstrating a current chronic respiratory disability in the 
veteran; that no complaint, treatment, findings or diagnosis 
of a chronic respiratory disorder or sinusitis was shown 
during active service; that there is no clinical or 
diagnostic evidence demonstrating or otherwise supporting a 
diagnosis of chronic respiratory disorder or sinusitis in the 
veteran; that the veteran's diagnosed seasonal rhinitis was 
not shown during active service and is representative of an 
acute and transitory disorder; that the most recent VA 
respiratory examination disclosed no evidence of the 
existence of a respiratory disorder or sinusitis; and that on 
the most recent VA respiratory examination the veteran 
specifically denied having any breathing problem, lung 
condition, shortness of breath, easy fatigability, asthma, or 
residual respiratory condition.  Documents given the veteran 
at hospital discharge in February and March 1994 purporting 
to list his "medical problems" are shown to reflect patient 
history, not diagnoses, and the associated hospital summaries 
show that the veteran's head and neck were unremarkable and 
his lungs were clear, and that he had no other acute medical 
problems.  Congress specifically limits entitlement to 
service connected disease or injury to cases where such 
incidents have resulted in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence of proof of a 
current disability there can be no valid claim.  38 U.S.C.A. 
§ 1131, 5107(a) (West 1991);  Brammer v. Derwinski,  3 Vet. 
App. 223, 225 (1992);  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  
In the absence of competent medical evidence demonstrating or 
diagnosing the current presence of a chronic respiratory 
disability, including sinusitis, that claim is not well 
grounded and must be denied.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to the issues of service connection for 
bilateral defective hearing; for heart disease with 
hypertension and chest pain; for back disability, including 
arthritis; and for bilateral knee disabilities, including 
arthritis, because the medical evidence of record reflects 
diagnoses of bilateral defective hearing; coronary artery 
disease with hypertension and chest pain; cervical 
spondylosis with narrowing of the disc spaces, a right tilt, 
and early arthritic changes; a mild generalized scoliosis to 
the right and a minimal kyphosis of the thoracic spine, with 
early arthritic changes; and degenerative joint disease of 
the knees, bilaterally.  The Board again finds that the 
medical evidence of record contains no clinical demonstration 
or clear diagnosis of a chronic respiratory disorder or a 
chronic sinus disability, and that claim is not well-grounded 
under the requirements set out in  Caluza, id.  

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no medical evidence that the veteran 
incurred or aggravated a bilateral hearing loss; heart 
disease with hypertension and chest pain; a back disability, 
including arthritis; or bilateral knee disabilities, 
including arthritis, during his period of active service.  
Bilateral defective hearing was initially demonstrated and 
diagnosed in June 1975, 15 years prior to active service, and 
was continuously shown thereafter.  A report of audiometric 
testing conducted in October 1991, after separation from 
active service, shows that auditory thresholds were lower 
[i.e., improved] at all levels between 500 Hertz and 6000 
Hertz, bilaterally, than on previous audiometric testing 
conducted in March 1987, prior to active service, 
establishing that the veteran's bilateral defective hearing 
diagnosed prior to active service was not aggravated or 
worsened, and underwent no increase in severity, during 
active service.  Thus, there is no satisfactory lay or 
medical evidence showing service incurrence or aggravation of 
bilateral defective hearing, as required by Caluza, supra, 
and there is clear and unmistakable medical evidence showing 
that such disability preexisted service entry and was not 
aggravated during active service.  As the medical evidence 
affirmatively establishes that bilateral defective hearing 
was not incurred in or aggravated by active service, the 
requirements of item (2) are not met as to that disability.  

As to heart disease with hypertension and chest pain, the 
veteran's Air National Guard service medical records show 
that in June 1983, the veteran's blood pressure of 156/92, 
his cholesterol level of 233 mg/dl, and the diagnosis was 
elevated blood pressure.  In June 1987, elevated blood 
pressure readings of 132/110, 164/100, 152/94, and 135/95 
were shown, and the diagnoses included hypertension.  In 
February 1998, the veteran's blood pressure was 158/98, and 
in March 1990 his blood pressure was 152/102, and the 
diagnosis was hypertension.  In July 1990, he was seen for 
complaints of feeling weak, clammy, and dizzy, examination 
revealed a regular cardiac rate and rhythm, and serial blood 
pressures were 166/106, 160/120, 154/106, and 160/100.  After 
remaining at bedrest for 35 minutes, his blood pressure fell 
to 152/98 and, after two hours bedrest, to 138/84.  The Board 
finds clear and unmistakable medical evidence that the 
veteran had consistently elevated blood pressures prior to 
entering upon active duty in January 1991, and that 
documented diagnoses of hypertension were given in June 1987 
and in March 1990.  Accordingly, the issue is limited to 
whether satisfactory lay or medical evidence has been 
submitted showing aggravation of the preservice hypertension 
during active service, or of organic heart disease during 
active service or within the initial postservice year.

The veteran's service medical records include a report of a 
March 1991 cardiology work-up and evaluation at a military 
hospital in Frankfurt, Germany, showing that the veteran's 
heart was normal, diagnostic stress testing was negative, 
ischemic heart disease was ruled out, the diagnosis was non-
anginal chest pain, and he was found capable of full duty 
with unlimited activity.  In May 1991, the veteran complained 
of chest tightness and his blood pressure was 180/110.  The 
examiner discussed hypertension with the veteran, emphasizing 
complications such as myocardial infarction and 
cardiovascular arteriosclerosis, told him to reduce his salt 
intake, and placed him on Atenolol, an anti-hypertensive, for 
treatment of hypertension.  A seven-day blood pressure check 
was initiated, yielding blood pressure readings of 118/82, 
118/74, 130/92, 128/88, and 102/78, and at the conclusion of 
his blood pressure monitoring, he was shown to be 
normotensive, with hypertension controlled.  Subsequently in 
May 1991, his blood pressure was 140/100, while two days 
later, his blood pressure was 128/92, he was free of chest 
pain, and examination revealed a regular cardiac rate and 
rhythm, without murmurs or gallops on auscultation.  The 
clinical assessment was no evidence of significant 
cardiovascular disease.  In July 1991, approximately 10 days 
prior to release from active duty, the veteran was seen for 
complaints of chest pain and elevated blood pressure claimed 
to have started in Saudi Arabia, and it was noted that a 
work-up for arteriosclerotic cardiovascular disease was 
negative.  His blood pressure was 156/94, and it was 
determined that he had discontinued his anti-hypertensive 
medication.  Examination revealed that his chest was clear; 
that a regular cardiac rate and rhythm, without murmurs or 
gallops, was present; and that there was no edema in the 
extremities.  The clinical impression was probable non-
cardiac chest pain, resolved; and borderline hypertension, no 
treatment necessary.

In an October 1991 report of medical history, the veteran 
stated that his health was good; that he was not taking any 
medications; that hypertension was diagnosed in Saudi Arabia 
and associated with chest pressure; and that ischemic heart 
disease was ruled out on work-up in Germany and in Bahrain.  
Examination revealed no abnormalities of the veteran's heart 
and vascular system; cardiac examination revealed a regular 
cardiac rate and rhythm, without murmurs or gallops; and 
blood pressure was 153/98, while an EKG revealed a normal 
sinus rhythm, a minimal right axis deviation, and QRS was 
within normal limits.  The veteran was instructed to continue 
the use of Tenormin, an anti-hypertensive medication, for 
control of blood pressure.  A Medical Certificate executed by 
the veteran in May 1992 stated that he currently had no 
medical or dental problems, but was currently taking 
medication for high blood pressure.  

The veteran was separated from the Indiana Air National Guard 
in May 1993, and 
in August 1993 claimed VA disability compensation benefits 
for chest pains and for high blood pressure, each claimed to 
have begun in March 1991.  VA outpatient treatment records 
show that in October 1991, his blood pressure was 160/104 and 
160/90, an EKG was normal, and the veteran stated that he had 
run out of medication.  In November 1991, his blood pressure 
was 156/110, an EKG was normal, he passed a stress test, and 
he continued to complain of episodes of chest pain, diagnosed 
as atypical chest pain.  Medication was resumed, and his 
blood pressure was 125/90 and controlled in February 1992.  
However, the veteran consistently failed to take his anti-
hypertensive medication, and his blood pressure was 190/114 
in June 1992, and 170/106 and 158/100 in September 1992.  His 
hypertension was controlled on anti-hypertensive medication, 
and was described as uncontrolled when he did not take his 
medication.  

An August 1993 report of VA general medical examination 
revealed normal cardiac and cardiovascular findings, an EKG 
revealed a normal sinus rhythm, right axis deviation, and a 
non-specific intraventricular conduction delay, and a chest 
X-ray disclosed that the heart was normal.  The pertinent 
diagnoses were hypertension and exogenous obesity.  An August 
1993 Gulf War Registry Examination noted that the veteran's 
blood pressure was 136/100; that he had a regular cardiac 
rate and rhythm, without murmurs or gallop; and that there 
was no edema in the extremities.  The final diagnoses on the 
Gulf Registry Examination Report included essential 
hypertension.  

A VA cardiac stress test with Thallium scan in November 1993 
revealed that the veteran achieved a good cardiovascular 
workload under the appropriate criteria; that the test was 
not halted by chest pain; and that a large reversible 
perfusion abnormality of the mid to proximal anterior wall 
and in the inferoseptal wall was compatible with multivessel 
coronary artery disease.  A VA hospital summary, dated in 
February 1994, shows that the veteran was admitted after a 
sudden onset of chest pain following medication noncompliance 
and relieved with reinstitution of sublingual Nitroglycerin 
and Nitropaste.  Coronary artery disease was initially 
diagnosed in February 1994, and drug-induced vasospasm of the 
left anterior descending artery was first shown in March 
1994.  

The Board finds that the requirements of item (2) are not met 
with respect to the issue of hypertension because the record 
does not reflect that the veteran's preservice hypertension 
underwent any chronic increase in severity during active 
service.  Rather, the record shows that the veteran continued 
to manifest his preservice hypertension while on active duty, 
and that he was prescribed anti-hypertensive medication.  The 
Board notes that the mere prescription of anti-hypertensive 
medication does not in itself reflect an increase in the 
severity of the underlying condition, and that the service 
medical records do not disclose any sustained or consistent 
increase in the veteran's blood pressure levels during active 
service or on examinations in July, or on examination in 
October 1991, or following his reserve retirement.  Rather, 
the documented medical evidence shows that the veteran's 
hypertension was well-controlled with anti-hypertensive 
medication, and that the frequent postservice elevations in 
his blood pressure readings were the result of his medication 
noncompliance, not of any increase in the severity of the 
underlying condition.  Further, the veteran's inservice 
complaints of chest pain were consistently shown to be non-
anginal and non-cardiac in nature, and no organic heart 
disability was shown during active service or in June 1991, 
on postservice examination in October 1991, on VA examination 
in August 1993, or at any time prior to November 1993, when a 
large reversible perfusion abnormality of the mid to proximal 
anterior wall and in the inferoseptal wall, compatible with 
multivessel coronary artery disease, was shown, or in 
February and March 1994, when coronary artery disease and a 
drug-induced vasospasm of the left anterior descending artery 
were first shown.  As no satisfactory lay or medical evidence 
has been submitted showing that heart disease, including 
coronary artery disease (arteriosclerosis) or a drug-induced 
vasospasm of the left anterior descending artery, was 
incurred or aggravated during active service or within any 
applicable presumptive period, the requirements of item (2) 
are not met as to heart disease, including coronary artery 
disease (arteriosclerosis) or a drug-induced vasospasm of the 
left anterior descending artery.  

The record further shows that the appellant's service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of a back or neck disability or of a bilateral knee 
disability, including arthritis, during his period of active 
service.  Although a July 1991 report of medical history 
prepared by the veteran cited unspecified bone or joint 
problems, on periodic medical examination in October 1991, he 
denied any history of recurrent back pain or"trick" or 
locked knee, and examination of his back, lower extremities, 
and musculoskeletal system disclosed no abnormalities.  

In addition, in his original application for VA disability 
compensation benefits (VA Form 21-526), received on August 2, 
1993, the veteran asserted that his bilateral knee 
disabilities began in April 1993, while at his personal 
hearing held in September 1994, he offered sworn testimony 
that he did not have problems with his knees while on active 
duty, but subsequently.  The first recorded complaint of knee 
pain is dated in March 1993, and degenerative joint disease 
was first diagnosed in July 1993, two years following final 
service separation.  

Similarly, in his original application the veteran identified 
the date of onset of back disability as July 1990, prior to 
entering active service, and in September 1994 he offered 
sworn testimony that he injured his back while on active duty 
for training with the Air National Guard; that his back was 
not X-rayed until VA examination [in August 1993]; that he 
has sharp pain in his neck and mid-back, as well as cramps 
and muscle spasms; and that he was first treated for that 
disability in 1991 [sic].  Service connection may be 
established for an injury sustained while on active or 
inactive duty training [See  38 U.S.C.A. § 101(24), 106, 
1110, 1131 (West 1991);  38 C.F.R. § 3.6 (1999)], as well as 
for disabilities incurred in or aggravated during periods of 
active duty.  In response to a September 1999 inquiry from 
the RO, the veteran responded that his back injury was 
incurred in the line of duty while on active duty for 
training and in reserve drill status on July 29, 1990, as 
shown by enclosed copies of his reserve medical records.  
Those records disclose an assessment of upper paraspinous 
muscle strain, resolving within three hours.  The medical 
record is silent for evidence of a chronic back disability, 
including arthritis, at any time prior to VA examination in 
August 1993, more than two years after final service 
separation.  The Board finds that the veteran's fleeting back 
symptoms in July 1990 were representative of an acute and 
transitory disorder, resolving without residual impairment.  
Therefore, the requirements of item (2) that the claimed 
disability be shown during service by satisfactory lay or 
medical evidence are not met as to a back disability, 
including arthritis.  Caluza, supra.

The Board has further considered the veteran's testimony at 
his September 1994 personal hearing.  While the veteran 
testified that he did not have respiratory problems before 
going to the Gulf War, his Air National Guard medical records 
reflect a number of instances of preservice sore throat, 
productive cough, viral pharyngitis, and upper respiratory 
infection complaints prior to entering active duty.  Although 
he asserted that his doctor told him that he had chronic 
sinusitis and an upper respiratory infection due to chemical 
exposure, the Court has held that an appellant's statement 
about what a doctor told the lay claimant does not constitute 
competent medical evidence under Grottveit v. Brown,  5 Vet. 
App. 500 (1993);  Warren v. Brown,  6 Vet. App. 4 (1993).  
Thus, the veteran's statement as to what he was told by his 
physician surgeon is not competent and, therefore, cannot be 
probative.  

Further, the veteran's testimony that he did not have 
hypertension prior to going to Southwest Asia, and that he 
never saw any physicians for any of the disabilities at issue 
prior to January 1991, must be weighed against extensive 
medical evidence documenting consistently elevated blood 
pressures, together with clinical diagnoses of hypertension 
in 1983 and again in 1990, and of medical findings and 
diagnoses of bilateral hearing loss in 1975, all prior to 
entering active service.  The fact that he did not experience 
chest pain or take medication for hypertension prior to 
serving on active duty is of little consequence in view of 
the demonstrated clinical need for such medication, as 
evidenced by recommendations that he see his family doctor, 
and the fact that his inservice chest pain was shown by 
competent medical evidence to be non-anginal and non-cardiac 
in etiology.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
Accordingly, the appellant's contentions regarding a 
relationship between his bilateral defective hearing, his 
heart disease with hypertension and chest pain, or his 
current back and knee disabilities, including arthritis, and 
any incident or event during active service or active or 
inactive service for training are not competent and, 
therefore, do not render his claims plausible.  

In addition, in the absence of evidence of bilateral 
defective hearing, organic heart disease including 
arteriosclerosis, or of a chronic back or knee disability, 
including arthritis, during active service, or during any 
applicable presumptive period, or of competent medical 
evidence relating the present condition to that pathology, 
the chronicity provisions of  38 C.F.R. §3.303(b) and the 
Court's holding in  Savage v. Gober, 10 Vet. App. 488, 498 
(1997), are inapplicable to this case.  Since the veteran did 
not serve in combat, and the disabilities at issue are not 
alleged to be related to combat, the lightened evidentiary 
burden afforded combat veterans under the provisions of  
38 U.S.C.A. § 1154(b) (West 1991) and  38 C.F.R. § 3.304(d) 
(1999) are also inapplicable to this appeal.  

Based upon the foregoing, the Board finds that there is no 
competent medical evidence or opinion establishing 
incurrence, aggravation, or the existence of back disability 
or of bilateral knee disability, including arthritis, during 
active service or within the initial postservice year.  
Further, the Board finds that no satisfactory lay evidence 
has been submitted which shows or tends to show the service 
incurrence of a back or bilateral knee disability, including 
arthritis.  To the contrary, the Board finds that the medical 
record and credible lay evidence with respect to the date of 
onset supports a conclusion that the veteran's back 
disability and bilateral knee disability, including 
arthritis, were initially manifest more than two years after 
final service separation, and are unrelated to active 
service.  

As to the veteran's claim that his current back disability, 
including arthritis, was incurred during active or inactive 
duty for training in July 1990, the Board finds that the 
medical evidence of record shows that his back complaints on 
that occasion resolved within three hours, and that no 
further back complaints or findings of back trauma or 
pathology were demonstrated or diagnosed by competent medical 
evidence at any time prior to August 1993, more than three 
years thereafter.  Accordingly, there is no competent medical 
evidence showing that the veteran sustained an injury 
productive of chronic disability, continuity of 
symptomatology is not demonstrated, and no current residuals 
of that incident have been demonstrated or diagnosed.  
Further, the veteran's allegation that the incident caused 
his current back disability is not competent.  Grottveit, at 
93;  Espiritu, at  495. 

The Board further finds that the requirements of item (3) are 
not met because the veteran has not submitted competent 
medical evidence which links or relates any current bilateral 
hearing loss, heart disease with hypertension and chest pain, 
or back or knee disability, including arthritis, to his 
period of active service or to a period of active or inactive 
duty for training.  In the absence of evidence establishing a 
medical nexus between the veteran's current back or knee 
disability, including arthritis, and any inservice trauma or 
pathology or any injury during active or inactive duty for 
training, the claims for service connection for a back 
disability, including arthritis, and for a bilateral knee 
disability, including arthritis, are not well grounded and 
must be denied.  

Further, in January 1998, a VA cardiologist reviewed the 
veteran's history of hypertension in 1987-1988 and in 1990, 
and stated that the veteran had documented hypertension for 
nearly 10 years; that the progression was consistent with its 
duration and did not represent an aggravating insult during 
his Gulf War service; and that the natural history of the 
veteran's hypertension was consistent with the natural 
history of that disease, and that there was no reason to 
suggest that his service in the Gulf War had a particularly 
prominent effect in accelerating its progression.  

Based upon the foregoing, the Board finds that the claims for 
service connection for a chronic respiratory disorder, 
including sinusitis; for bilateral defective hearing; for 
heart disease, including hypertension and chest pain; for 
back disability, including arthritis, and for a bilateral 
knee disability, including arthritis, are not well-grounded 
and must be denied.

The Board's review of the record shows that the Statement of 
the Case issued in this appeal informed the veteran of the 
law and regulations governing submission of well-grounded 
claims and establishing service connection through direct 
incurrence or aggravation, and cited the denial of his claims 
for a respiratory or sinus disorder, a heart condition, and 
back and knee conditions because of the absence of medical 
evidence showing those disabilities in service or within the 
one year presumptive period.  Further, he was notified that 
preservice hypertension was not shown to be aggravated during 
active service.  A Supplemental Statement of the Case issued 
in January 1995 informed the veteran of the evidence needed 
to substantiate his claims.  A Supplemental Statement of the 
case issued in August 1999 again informed the veteran of the 
requirements for submitting a well-grounded claim, for 
establishing service connection for undiagnosed illnesses, 
and for establishing service connection by incurrence or 
aggravation.  The veteran was further informed of the 
evidence needed to establish well-grounded claims for each of 
the disabilities at issue.  A Supplemental Statement of the 
case issued in October 1999 again informed the veteran of the 
requirements for submitting a well-grounded claim, and of the 
specific evidence needed to establish a well-grounded claim 
for a back disability, including arthritis.  Another 
Supplemental Statement of the case issued in January 2000 
informed the veteran of the requirements for submitting a 
well-grounded claim, and of the specific evidence needed to 
establish well-grounded claims for the disabilities at issue.  
In a Statement in Support of Claim, dated in January 2000, 
the veteran stated that he did not have any additional 
information to provide.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting satisfactory lay or 
medical evidence showing the presence of any of the 
disabilities at issue during service, on service separation 
examination, or during the initial postservice year; evidence 
showing that any preexisting disability was aggravated during 
active service; or competent medical evidence linking or 
relating those disabilities to trauma or pathology 
experienced during active service.  Robinette v. Brown,  8 
Vet. App. 69, 74 (1995).


ORDER

Evidence of well-grounded claims for service connection for a 
chronic upper respiratory disorder or sinusitis, bilateral 
defective hearing, a heart condition including hypertension 
and chest pain, or back and bilateral knee disabilities, 
including arthritis, not having been submitted, those claims 
are denied. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

